     Case 2:19-cv-08006-MWF-AFM Document 11 Filed 10/18/19 Page 1 of 3 Page ID #:62



 1    Todd M. Friedman (SBN 216752)
 2    Adrian R. Bacon (SBN 280332)
      Thomas E. Wheeler (SBN 308789)
 3
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St. Suite 780,
 5
      Woodland Hills, CA 91367
      Phone: 323-306-4234
 6    Fax: 866-633-0228
 7    tfriedman@toddflaw.com
      abacon@toddflaw.com
 8
      twheeler@toddflaw.com
 9    abacon@ toddflaw.com
10
      Attorneys for Plaintiff

11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
                                 )
      SEAN DABIR, individually and on                  Case No. 2:19-cv-08006-MWF-AFM
14                               )
      behalf of all others similarly situated,
                                 )                     NOTICE OF VOLUNTARY
15
      Plaintiff,                 )                     DISMISSAL OF DEFENDANT
16                               )                     MCDONALD’S CORPORATION
17
             vs.                 )                     WITHOUT PREJUDICE
                                 )
18    MCDONALD’S CORPORATION; and)
      DOES 1 – 10, inclusive,    )
19
      ,
                                 )
20
                                 )
      Defendant.
21                               )
22
                                 )
                                 )
23

24

25

26

27

28




                                          Notice of Dismissal - 1
     Case 2:19-cv-08006-MWF-AFM Document 11 Filed 10/18/19 Page 2 of 3 Page ID #:63



 1
            NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
 2    Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
 3    prejudice as to Defendant MCDONALD’S CORPORATION (“Planet Fitness”)
 4    only. Defendant McDonald’s Corporation has neither answered Plaintiff’s
 5    Complaint, nor filed a motion for summary judgment. Although this case was filed
 6    as a class action, no class has been certified, and court approval of this voluntary
 7    dismissal is therefore not required under Rule 23(a) of the Federal Rules of Civil
 8    Procedure. Accordingly, this matter may be dismissed without prejudice and
 9    without an Order of the Court.
10

11
                   RESPECTFULLY SUBMITTED this 18TH day of October, 2019.

12

13                              By:    s/Todd M. Friedman
                                       Adrian R. Bacon, Esq.
14
                                       Law Offices of Todd M. Friedman, P.C.
15                                     Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Dismissal - 2
     Case 2:19-cv-08006-MWF-AFM Document 11 Filed 10/18/19 Page 3 of 3 Page ID #:64



 1    Filed electronically on this 1st day of February, 2019, with:
 2
      United States District Court CM/ECF system
 3

 4

 5
      Notification sent on this 1st day of February, 2019, via the ECF system to:

 6    Honorable Magistrate Judge Deborah M. Fine
 7    United States District Court
      District of Arizona
 8

 9
      This 1st day of February, 2019.
10
      By: s/Adrian R. Bacon
11        Adrian R. Bacon, esq.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Dismissal - 3
